Exhibit 10.3

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of March 14, 2013
between The Longaberger Company, an Ohio corporation (the “Company”), and the
undersigned subscriber (the “Subscriber”).  The parties hereby agree as follows:

 

1.                                      Purchase and Sale.

 

1.1.                            Sale and Purchase of Stock.  On the terms and
subject to the conditions hereof, the Company hereby agrees to issue and sell to
the Subscriber, and by its acceptance hereof the Subscriber agrees to purchase
from the Company, 362 shares of Class A common stock and 655 shares of Class B
common stock of the Company (the “Stock”).

 

1.2.                            Purchase Price.  The purchase price to be paid
by the Subscriber in consideration of the Stock is $4,000,000.00 (Four Million
and No/100 Dollars) (the “Purchase Price”), and shall be evidenced by a
Promissory Note (the “Note”) in the form attached hereto as Exhibit A.

 

1.3.                            Closing.  The purchase and sale of the Stock
shall take place by on the date hereof (the “Closing Date”).  On the Closing
Date, the Company will issue the Stock to the Subscriber, free and clear of all
liens, claims and encumbrances except as set forth in Section 1.4, and the
Subscriber will issue the Note to the Company.

 

1.4.                            Pledge Agreement.  The Stock will be subject to
and held in accordance with the terms of a Pledge Agreement dated March 14, 2013
by and between the Company and Rachel Stukey.

 

2.                                      Representations and Warranties of the
Subscriber.  The Subscriber represents and warrants to the Company that:

 

2.1.                            Authorization; Enforceability.  The Subscriber
has full legal capacity, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement has been
duly executed and delivered by the Subscriber and is the legal, valid and
binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms.

 

2.2.                            Knowledge and Experience.  The Subscriber
represents that it is an accredited investor as defined in Rule 501 of
Regulation D promulgated under the Securities Act and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated by this Agreement and making
an informed investment decision with respect thereto.  The Subscriber represents
that it can bear the economic risk of an investment in the Stock and can afford
a complete loss of such investment.

 

2.3.                            Restricted Securities.  The Subscriber
understands and acknowledges that (a) the Stock have not been and are not being
registered under the Securities Act or under the “blue sky” laws or securities
laws of any jurisdiction and (b) the Company, in selling the Stock, is relying
upon among other things, the representations and warranties of the Subscriber
contained in this Section 2.

 

2.4.                            Investment Intent. The Subscriber (a) is
acquiring the Stock for investment for its own account, not as a nominee or
agent and not with a present view to, or for resale in connection with, any
“distribution” of any such securities within the meaning of the Securities Act;
and (b) has no present intention of selling, granting any participation in, or
otherwise distributing, the Stock to be acquired by the Subscriber.  Except as
set forth in or contemplated by this Agreement, the Subscriber does not have

 

1

--------------------------------------------------------------------------------


 

any contract, undertaking, agreement or arrangement with any Person to sell or
transfer, or grant any participation to any, Person with respect to, any of the
Stock.

 

3.                                      Definitions.  Certain capitalized terms
are used in this Agreement with the meanings set forth below in this Section 3.

 

(a)                                 “Person” or “person” means any present or
future natural person or any corporation, partnership, limited liability
company, joint venture, joint stock or other company, business trust,
organization, business or government or any governmental agency or political
subdivision thereof.

 

(b)                                 “Securities Act” means the Securities Act of
1993, as amended.

 

4.                                      Miscellaneous.

 

4.1.                            Entire Agreement.  This Agreement, and the other
agreements referred to herein set forth the entire understanding among the
parties with respect to the subject matter hereof.

 

4.2.                            Waiver of Breach.  A waiver by the Company or
the Subscriber of any breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other or subsequent
breach by the other party.  Any effective waiver of any provision of this
Agreement must be in writing and signed by the party consenting to such waiver.

 

4.3.                            Amendments.  This Agreement can be changed only
by an instrument in writing signed by the Company and the Subscriber.

 

4.4.                            Successors and Assigns.  The rights and benefits
of the Subscriber hereunder shall not be assignable, whether by voluntary or
involuntary assignment or transfer.  This Agreement shall be binding upon and
inure to the benefit of successors and assigns of the Company and the
Subscriber.

 

4.5.                            Notices.  Any notice required or permitted to be
given under this Agreement shall be sufficient if in writing and personally
delivered, sent by facsimile, sent by certified or registered mail or sent by
overnight courier service to the addresses specified below.  A notice shall be
deemed to have been received if given in writing and addressed as provided
below, and if either (a) actually delivered in fully legible form to such
address (evidenced in the case of a facsimile by receipt of the correct
confirmation page) or (b) in the case of a letter three days shall have elapsed
after the same shall have been deposited in the mails (i) with first-class (air
mail if to or from outside the United States of America) postage prepaid and
registered or certified, with return receipt requested, or (ii) with express
delivery postage prepaid, with receipt required for delivery.  Notices shall be
sent:

 

If to the Subscriber, to it at:

 

Computer Vision Systems Laboratories, Corp.

2400 N. Dallas Pkwy, Suite 230

Plano TX 75093-4371

Attention:  Heidi Hafer

 

2

--------------------------------------------------------------------------------


 

and a copy to:

 

Gardere Wynne Sewell LLP

1601 Elm Street, Suite 3000

Dallas, Texas 75201

Attention: Doug Haloftis

 

If to the Company, to it at:

 

The Longaberger Company

One Market Square

1500 East Main Street

Newark, Ohio 43055-8847

 

and a copy to:

 

Estes Okon Thorne & Carr PLLC

3500 Maple Avenue

Suite 1100

Dallas, TX  75219

Attention:  Jane Taber

 

4.6.                            Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original but all of
which shall together constitute one and the same instrument.

 

4.7.                            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC SUBSTANTIVE LAWS OF THE STATE
OF OHIO, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR
RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY
OTHER JURISDICTION.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

THE LONGABERGER COMPANY,

 

an Ohio company

 

 

 

 

 

By:

/s/ Tamala L. Longaberger

 

Printed Name:

Tamala L. Longaberger

 

Title:

CEO

 

 

 

 

 

SUBSCRIBER:

 

 

 

COMPUTER VISION SYSTEMS LABORATORIES, CORP.

 

 

 

 

 

By:

/s/ Kelly L. Kittrell

 

Printed Name:

Kelly L. Kittrell

 

Title:

Chief Financial Officer

 

SUBSCRIPTION AGREEMENT — SIGNATURE PAGE

 

--------------------------------------------------------------------------------